Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
T¢h (702) 228-7590 - Fax= (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Lb~ll\)

\OOQ\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaS€ 18-12662-|eb DOC 114 Entered 10/18/18 14243206

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkt`llings@S-mlaw.com

Attorneysfor Lenard E. Schwartzer

Page 1 of 6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re:

MEDIZONE INTERNATIONAL, INC.,
Debtor.

 

 

Case No. BK-S-18-12662-LEB
Chapter 7

NOTICE OF ENTRY OF ORDER
GRANTING FIRST INTERIM
APPLICATION FOR COMPENSATION
FOR SCHWARTZER & MCPHERSON
LAW FIRM AS ATTORNEYS FOR
CHAPTER 7 TRUSTEE

NOTICE IS HEREBY GIVEN that an Order Granting Fz'rst Interim Application For

Compensation For Schwartzer & McPherson Law F irm As Attorneys For Chapter 7 Trustee [Dkt.

#113] was entered on October 17, 2018, a copy of which is attached hereto.

Dated this 17th day of October, 2018.

/s/ Jason A. Imes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Attorneys for Lenard E. Schwartzer, Ch. 7 Trustee

Page l 01`3

 

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulcvard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\!O\U\-l>~b~)[\.)*-‘

NNNNNNNNNb-"-‘d-*)-‘»-dl-‘p_\»_a>_n,_n
OO\]O\kll-D~WN'-‘C\OOO\IO\LA-PL»JN'-‘O

 

Case 18-12662-|eb Doc 114 Entered 10/18/18 14:43:06 Page 2 of 6

 

CERTIFICATE OF SERVICE
1. I caused to be served the following documents:
a. Notice Of Entry Of Order Granting First Interim Application F or Compensation

For Schwartzer & McPherson Law Firm As Attorneys For Chapter 7 Trustee.
2. I served the above-named document(s) by the following means to the persons as listed
below:
l a. Bv ECF Svstem (on 10/18/2018):
JASON A. IMES on behalf of Trustee LENARD E. SCHWARTZER

bkfllings@,s-mlaw.com
MERLE C. MEYERS on behalf of Creditor EDWIN G. MARSHALL

mmeyers@meyerslawgroup.corn

MERLE C. MEYERS on behalf of Creditor JILL C. MARSHALL
mmevers@meverslaw,qroup.com

COURTNEY MILLER O'MARA on behalf of Creditor EDWIN G. MARSHALL
comara@fclaw.com, mbvrd@fclaw.com

COURTNEY MILLER O'MARA on behalf of Creditor JILL C. MARSHALL
comara@fclaw.com, mbvrd@fclaw.com

LENARD E. SCHWARTZER

trustee(c'z)s-mlaw.corn, lbenson@s-mlaw.corn nvl 7@ecfcbis.com,les@trustesolutions.net
U.S. TRUSTEE - LV - 7

USTPRegionl 7.LV.ECF@usdoi .Qov

MATTHEW C. ZIRZOW on behalf of Debtor MEDIZONE INTERNATIONAL, INC.
mzirzow@lzklegal.com,

care lzkle al.com'ma lzkle al.com'trish lzkle al.com'rece t lzkle al.com

|:l b. Bv United States mail, postage fullv prepaid on:

l:l c. By Personal Service

I personally delivered the document(s) to the persons at these addresses:

Page 2 of 3

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tcl: (702) 228-7590 ~ Fax: (702) 892-0122

\OOC\!O'\L!\-l>le\)>-‘

NNNK\)[\)[\)N[\)[\)»-‘»-\»-a»-¢>-d»-¢>-¢»-‘»-»_\
OO\IO\U\-I>L»JN’_‘O\QOO\IO\Lh-l>b-ll\)'-‘O

 

Case 18-12662-|eb Doc 114 Entered 10/18/18 14:43:06 Page 3 of 6

|:| For a party represented by an attorney, delivery was made by handing the
document(s) to the attorney or by leaving the document(s) at the attorney’s office with a clerk or
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place
in the office.

|] For a party, delivery was made by handing the document(s) to the party or by leaving the
document(s) at the person’s dwelling house or usual place of abode with someone of suitable age
and discretion residing there.

[I d. Bv direct email ( as opposed to through the ECF Svstem)

Based upon the written agreement to accept service by email or a court order, I caused the
document(s) to be sent to the persons at the email addresses listed below. I did not receive, within
a reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

|:l e. By fax transmission

Based upon the written agreement of the parties to accept service by fax transmission or a
court order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
reported by the fax machine that I used. A copy of the record of the fax transmission is attached.
|:| f. By messenger

I served the document(s) by placing them in an envelope or package addressed to the
persons at the addresses listed below and providing them to a messenger for service.

I declare under penalty of perjury that the foregoing is true and correct.
Signed on: October 18, 2018

'l`avlor .lorUensen /.s'/ Tclvlo/" ._Io/'g€/zs€n
(Name of Declarant) (Signature of Declarant)

 

Page 3 of 3

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite l
Tcl: (702) 228-7590 ' Fa.x: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

3
"En

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20

Case 18-12662-|eb Doc 114 Entered 10/18/18 14:43:06 Page 4 of 6
Case 18-12662-|eb Doc 113 Entered 10/17/18 09:10101 Page 1 of 3

Honorable Laurel E. Babero
United States Bankruptcy Judge

 

.ered on Docket

,OT[ober 17, 2018
3

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122

E-Mail: bkf`llings@s-mlaw.com

Attorneysfor Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-LEB
MEDIZONE INTERNATIONAL, LLC, Chapter 7

Debtor. ORDER GRANTING

FIRST INTERIM APPLICATION
FOR COMPENSATION FOR
SCHWARTZER & MCPHERSON
LAW FIRM AS ATTORNEYS FOR
CHAPTER 7 TRUSTEE

Date: October 16, 2018
Time: 2:30 p.m.

 

 

21
22
23
24
25
26
27
28

The Trustee’s First Interim Application for Compensation for Schwartzer & McPherson
Law F irm as Attorneys for Chapter 7 Trustee (the “First Interim Application”) [ECF No. 88]
having come before this Court on the 16th day of October, 2018; Lenard E. Schwartzer, Chapter 7
Trustee (the “Tru_stee”), appearing by and through his counse|, Jason A. Imes., Esq., of the
Schwartzer & McPherson Law Firm; the Court finding that notice has been given to all creditors
and parties in interest as required by law and that no parties appeared or filed written opposition;

having heard the arguments of counsel, the Court having made its findings of fact and conclusions

Page l of 3

 

 

Case 18-12662-|eb Doc 114 Entered 10/18/18 14:43:06 Page 5 of 6
Case 18-12662-|eb Doc 113 Entered 10/17/18 09:10:01 Page 2 of 3

of law upon the record which are incorporated herein pursuant to Federal Rules of Bankruptcy
Procedure 9014(0) and 7052, finding the requested fees and costs are reasonable and appropriate,
and for good cause appearing,

IT IS HEREBY ORDERED that the First Interim Application is GRANTED; and

IT IS FURTHER ORDERED that the Schwartzer & McPherson Law Firm is allowed
interim compensation for professional fees as Trustee’s counsel in this case pursuant to 1 1 U.S.C.
§330 rendered in the amount of $67,103.00, and reimbursement for costs expended in the amount

of $1,146.63, for a total interim request of $68,249.63, for the period from May 8, 2018 through

Las Vegas, Nevada 89146-5308

2850 South Jones Boulcvard, Suite l
Tel: (702) 228-7590 ' Fa.x: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

September 14, 2018 (the “First Interim Fee Period”), and this sum may be immediately paid as an

allowed administrative expense of this bankruptcy estate.

Submitted by:

/s/ Jason A. Imes

Jason A. Imes, Esq.

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Attorneys for Lenard E. Schwartzer, Ch. 7 Trustee

Page 2 of 3

 

Las Vegas, Nevada 89146-5308

2850 South jones Boulcvard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

.PL»J[\)

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 114 Entered 10/18/18 14:43:06 Page 6 of 6
Case 18-12662-|eb Doc 113 Entered 10/17/18 09:10:01 Page 3 of 3

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order accurately
reflects the court’s ruling and that (check one):

m The court waived the requirement of approval under LR 9021(b)(1).
§ No party appeared at the hearing or filed an objection to the motion.

[I I have delivered a copy of this proposed order to all counsel who appeared
at the hearing, and any unrepresented parties who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond, as indicated above.

\:l I certify that this is a case under Chapter 7 or 13, that I have served a copy
of this order with the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

/s/ Jason A. Imes
Jason A. Imes, Esq.
SCHWARTZER & MCPHERSON LAW FIRM
# # #

Page 3 of 3

 

